                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


SALLY J. PASSMORE and
PAULA J. THYFAULT,

                Plaintiffs,

v.                                                                Case No. 3:16-cv-1094-J-34PDB

21ST CENTURY ONCOLOGY, LLC,

                Defendant.



                                               ORDER

        THIS CAUSE is before the Court on Defendant, 21st Century Oncology, LLC’s

(21st Century) Motion for Summary Judgment as to Plaintiff Paula J. Thyfault, Doc. 39

(Thyfault Motion), and 21st Century’s Motion for Summary Judgment as to Plaintiff Sally

J. Passmore, Doc. 40 (Passmore Motion), both filed December 28, 2018.1 Thyfault and

Passmore (collectively Plaintiffs) have filed responses to 21st Century’s Motions, see

Response to Defendant’s Motion for Summary Judgment as to Paula Thyfault, Doc. 46

(Thyfault Response), and Response to Defendant’s Motion for Summary Judgment as to




1
 In support of its Motions, 21st Century submitted a variety of documents. They include the following: Doc.
41-1 (Thyfault Deposition); Doc. 41-2 (Thyfault 21st Century Job Application); Doc. 41-3 (Thyfault Proton
Therapy Job Application); Doc. 41-4 (Thyfault Jacksonville Human Rights Commission Complaint, March
24, 2015); Doc. 41-5 (Thyfault Jacksonville Human Rights Commission Complaint, June 1, 2015); Doc. 41-
6 (Thyfault Jacksonville Human Rights Commission Pre-interview Questionnaire); Doc. 41-7 (Thyfault
Jacksonville Human Rights Commission Intake Notes); Doc. 41-8 (Passmore Deposition); Doc. 41-9
(Passmore 21st Century Job Application); Doc. 41-10 (Passmore Interrogatories); Doc. 41-11 (Passmore
Jacksonville Human Rights Commission Pre-interview Questionnaire); Doc. 41-12 (Passmore Jacksonville
Human Rights Commission Intake Notes); Doc. 41-13 (Schmidt Deposition); Doc. 41-14 (Kurz Deposition);
Doc. 41-15 (Simmons Deposition); Doc. 41-16 (Paryani Deposition); Doc. 41-17 (Paryani Deposition
Attachments); Doc. 41-18 (Burke Affidavit); Doc. 41-19 (Employee Handbook Excerpts); Doc. 41-20 (Burke
Human Resources Notes); Doc. 42 (Burke Affidavit Attachments).

                                                    1
Sally Passmore, Doc. 47 (Passmore Response), both filed January 9, 2019.2

Accordingly, this matter is ripe for review.

        Plaintiffs Passmore and Thyfault brought the instant action against 21st Century,

alleging violations of their rights under Title VII, 42 U.S.C. § 2000e, and the First and

Fourteenth Amendments to the United States Constitution.                        See Doc. 7 (Amended

Complaint). In their Amended Complaint, Plaintiffs assert that 21st Century discriminated

against them when it terminated each of their employment based on their religious beliefs

opposing abortion. See generally Amended Complaint at 1. Specifically, in the Amended

Complaint they assert that 21st Century failed to accommodate them in their ability to

express their religious beliefs (Count I), subjected them to disparate treatment and

discrimination on the basis of their religious beliefs (Count II), and retaliated against them

“for the protected expression of their religious beliefs. [(Count III)].” Id. at 1. 21st Century

filed a Motion to Dismiss the Plaintiffs’ Amended Complaint. See Doc. 11 (Motion to

Dismiss). On April 11, 2018, the Court granted in part, and denied in part, that motion.

See Doc. 29 (Order on Motion to Dismiss). The Court granted 21st Century’s Motion to

Dismiss Counts I and III of the Plaintiffs’ Amended Complaint.3 However, the Court

denied the Motion to Dismiss with respect to Count II of the Plaintiffs’ Amended

Complaint. Following the close of discovery, 21st Century filed its Motions seeking

summary judgment on this remaining claim and the Plaintiffs have responded.




2
  In support of their Responses to 21st Century’s Motions, the Plaintiffs filed several documents. They
include the following: Doc. 46-1 (Employee Handbook); Doc. 47-1 (Employee Handbook).
3
  In the Court’s Order on Motion to Dismiss, it noted that the Plaintiffs’ clarified that they were not seeking
relief against their former employer on the basis of their First or Fourteenth Amendment Rights. As such,
the Court did not address the merits of those claims, see Order on Motion to Dismiss at 13 n.7, nor does
the Court do so in the instant Order.

                                                      2
    I.      Standard of Review

         Under Rule 56, Federal Rules of Civil Procedure (Rule(s)), “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Rule 56(a). The record

to be considered on a motion for summary judgment may include “depositions,

documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials.” Rule 56(c)(1)(A).4 An issue is genuine when the evidence

is such that a reasonable jury could return a verdict in favor of the nonmovant. See Mize

v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v.

Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla of

evidence in support of the non-moving party’s position is insufficient to defeat a motion

for summary judgment.” Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

         The party seeking summary judgment bears the initial burden of demonstrating to

the court, by reference to the record, that there are no genuine issues of material fact to

be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.


4
  Rule 56 was revised in 2010 “to improve the procedures for presenting and deciding summary-judgment
motions.” Rule 56 Advisory Committee’s Note 2010 Amends.
        The standard for granting summary judgment remains unchanged. The language of
        subdivision (a) continues to require that there be no genuine dispute as to any material fact
        and that the movant be entitled to judgment as a matter of law. The amendments will not
        affect continuing development of the decisional law construing and applying these phrases.
Id. “[A]lthough the interpretations in the advisory committee[‘s] notes are not binding, they are highly
persuasive.” Campbell v. Shinseki, 546 Fed. Appx. 874, 879 n.3 (11th Cir. 2013). Thus, case law
construing the former Rule 56 standard of review remains viable and applies here.
        In citing to Campbell, the Court notes that “[a]lthough an unpublished opinion is not binding . . . , it
is persuasive authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see
generally Fed. R. App. P. 32.1; 11th Cir. R. 36–2 (“Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.”).


                                                       3
1991). “When a moving party has discharged its burden, the non-moving party must then

go beyond the pleadings, and by its own affidavits, or by depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

Cir. 1995) (citations and quotation marks omitted). Substantive law determines the

materiality of facts, and “[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248; see also McCormick v. City of Ft. Lauderdale, 333 F.3d 1234,

1243 (11th Cir. 2003) (“The mere existence of some factual dispute will not defeat

summary judgment unless the factual dispute is material to an issue affecting the outcome

of the case.”). In determining whether summary judgment is appropriate, a court “must

view all evidence and make all reasonable inferences in favor of the party opposing

summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citing

Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir.

1994)).

    II.      Background5

             a. 21st Century, OnCure Medical Corporation, and The Florida’s Women
                Center

          Passmore and Thyfault worked as dosimetrists6 for 21st Century, a radiation

therapy center, in its Jacksonville, Florida location. Both women previously worked for



5
  The facts recited in this section are either undisputed, or any disagreement has been indicated. Because
this case is before the Court on 21st Century’s Motions, the facts recited herein, and all reasonable
inferences therefrom, have been viewed by the Court in a light most favorable to the Plaintiffs. See T-
Mobile S. LLC v. City of Jacksonville, Fla., 564 F.Supp.2d 1337, 1340 (M.D. Fla. 2008).
6
  A dosimetrist is a member of a radiation oncology team. See What is a Medical Dosimetrist?, AM. ASS’N
OF MED. DOSIMETRISTS, https://www.medicaldosimetry.org/about/medical-dosimetrist/ (last visited May 30,
2019).

                                                    4
OnCure Medical Corporation (OnCure), which 21st Century acquired sometime in late

2013. See generally Burke Affidavit at 1; Paryani Deposition at 4; Passmore Deposition

at 9, 12, 13; Thyfault Deposition at 11; Passmore 21st Century Job Application; Thyfault

21st Century Job Application.7 Prior to her termination, Passmore had worked for OnCure

and 21st Century for a combined eight years, with a total of thirty-two years dosimetry

experience. See Passmore 21st Century Job Application at 2. Likewise, Thyfault worked

for OnCure and 21st Century for a combined four years, with a total of twenty-five years

dosimetry experience. See Thyfault 21st Century Job Application at 2. During their

employment, neither woman had been disciplined or counseled in regard to fulfilling her

specific work duties. See Passmore Deposition at 14; Thyfault Deposition at 22.

        Shyam Paryani, M.D., served as OnCure’s Regional Medical Director prior to the

purchase by 21st Century. See Paryani Deposition at 4. Between 2015 and 2017,

Paryani served as a physician for 21st Century, but did not have a direct supervisory role

over either Passmore or Thyfault. Id. at 2, 6, 11. He was also a partner in the property

group that owned the medical complex where OnCure, and then 21st Century, had their

offices. Id. at 3. Within that complex in a building adjacent to the OnCure/21st Century

office, was The Florida Women’s Center (The Center). Id.; Burke Affidavit at 1. Dr.

Patrick Kelly ran The Center, which provided gynecological and abortion services. Kelly

and his practice was in no way associated with OnCure or 21st Century. However, due

to the physical proximity between the two facilities, they shared a common parking area.

See Paryani Deposition at 4, 5. Paryani viewed Kelly as a neighbor and colleague,


7
  In citing to documents submitted by the parties, the Court will refer to the assigned CM/ECF page numbers
for those documents. Thus, where a deposition transcript is filed as a mini-script with four transcript pages
on one record page, the Court has cited to the record page as numbered by the CM/ECF docketing system
rather than the transcript page.

                                                     5
especially given the fact that the two medical entities shared a parking lot. Id. at 5.

       Because parking availability in the front of both medical centers was limited, the

employers directed staff for both practices to park behind their respective building so that

the parking spaces in front of the buildings could be used by patients. Id. at 4; Burke

Affidavit at 1. Maintenance of this parking policy also may have been warranted by events

that occurred when Paryani was OnCure’s Regional Medical Director. Two OnCure

employees, Henderson and his wife, both of whom oppose abortion, would purposely

park their cars in front of OnCure, prominently displaying “choose life” license plates in

the direction of The Center. See Paryani Deposition at 4. See also Simmons Deposition

at 6; Thyfault Deposition at 21.8     Kelly objected to this practice, and staff for both

organizations were reminded to park their vehicles in the back of the buildings, rather

than the front. Paryani Deposition at 4.

       During Plaintiffs’ employment, 21st Century had an Employee Handbook detailing

the company’s polices, practices, and procedures. The Employee Handbook stated that

its purpose was to ensure that all employees “are treated in a consistent and fair manner

and that all personnel policies are interpreted the same by all Company employees

affected.”   Employee Handbook at 10.        The Employee Handbook also stated that

employees “found to have committed a violation [of the handbook’s terms] . . . will be

subject to disciplinary action, that may include termination of employment with the

Company.” Id. at 15. Notably, it cautioned that “the Company reserves the right to

administer appropriate disciplinary action for all forms of disruptive and/or inappropriate

behavior. Each situation will be dealt with on an individual basis.” Id. at 31. Finally, the


8
  On the weekends, the Hendersons participated in anti-abortion marches, along with Passmore.
Sometimes Thyfault joined them. See Simmons Deposition at 6; Thyfault Deposition at 21.

                                             6
Employee Handbook explained that

       [l]isting all forms of behavior that are considered unacceptable in the
       workplace is not possible. The following are examples of serious infractions
       of rules of conduct that may result in disciplinary action, up to and including
       immediate termination of employment without the issuance of progressive
       discipline. The list is not all-inclusive, but is intended to give employees
       some examples of unacceptable conduct and behavior . . . .

Id. at 32-33.   Included among the examples of unacceptable conduct listed in the

Employee Handbook were Rule 13, “[n]egligence or any careless action that endangers

the life or safety of another person,” id. at 33; Rule 16, “[e]ngaging in criminal conduct or

acts of violence, or making threats of violence toward anyone on Company premises or

when representing the Company,” id.; and Rule 23, “[f]ailing to conduct oneself in a

professional manner, including general conduct in the workplace; language; respect for

co-workers, patients, and vendors; and general office demeanor.” Id. at 34.

       The Employee Handbook also included a prohibition against harassment, a

prohibition against workplace violence, and polices regarding the use of social media. Id.

at 18, 20, 37. In particular, the harassment policy stated that the company would “not

tolerate any actions by its employees (or its guests) that harass, disrupt or interfere with

an employee’s work performance or which create an intimidating, offensive or hostile work

environment.” Id. at 18. The workplace violence policy stated that

        21st Century Oncology prohibits any violent acts, and threats of violence
        against co-workers, visitors, patients or any other persons who are either
        on Company premises or who have contact with employees in the course
        of their duties.

        An employee can be discharged or otherwise disciplined for misconduct
        where the employee has performed an intentional act which caused, or had
        the potential of causing, physical injury or property damage, or where the
        employee committed an act which, although unintentional, was in reckless
        disregard for the safety of others or of property.



                                             7
Id. at 20. Finally, the Employee Handbook’s social media policy counseled employees to

remember that “what is posted can be tracked, traced and is permanent.                 When

employees . . . contribute to any . . . online media . . . , they are impacting their personal

image and potentially impacting the Company.” Id. at 37. As such “[w]hile each employee

is responsible for the content they publish, all Company policies regarding off-duty

conduct will apply to social media activity. This will include but not be limited to policies

related to anti-harassment, non-discrimination, code of conduct, HIPAA and protecting

confidential proprietary information.”    Id.       The social media policy included in the

Employee Handbook also directed that “Company employees may not engage in social

networking during working hours, when on company property, through the use of cell

phones or through use of Company computers and other electronic property.” Id.

          b. Encounters between Passmore and Kelly

       During Passmore’s employment with OnCure and then 21st Century, she had

several encounters with Kelly. Passmore is a Baptist and strongly opposes abortion.

Passmore Deposition at 5-6; Passmore Interrogatories at 2. See also Kurz Deposition at

2; Schmidt Deposition at 3. Sometime in 2010, Passmore had a pro-life sign in her van

window, which she received from Thyfault, and brought to work to return to her. See

Paryani Deposition at 6; Passmore Interrogatories at 17. The sign read “Stop legalized

baby killing.” See Passmore Deposition at 14. Passmore parked her van in such a way

that the sign in her window was visible to patients going into Kelly’s practice. See Burke

Affidavit at 1; Passmore Deposition at 14-15. Passmore intended to take the sign out of

the van window prior to Kelly’s arrival, but got busy at work, and failed to do so. See

Passmore Interrogatories at 17. When Kelly saw the sign in Passmore’s van, he came



                                                8
into the OnCure office and asked to speak to the owner of the van. Id.; Passmore

Deposition at 15. Passmore stated that when she went to meet with Kelly, he “started

yelling in [her] face about one foot away . . . [h]e was so angry,” and threatened that he

would have her fired. Passmore Interrogatories at 17; Passmore Deposition at 15. Kelly

demanded that Passmore remove the sign from her van. Passmore Deposition at 15.

Passmore complied and because she was afraid that Kelly would inform Paryani of the

incident, she told only a few people about it. Id. See also Schmidt Deposition at 4;

Thyfault Deposition at 22.

       Several months later, Passmore had a sign in the form of a sunscreen in her van

indicating her support for military veterans. See Passmore Interrogatories at 17. Kelly

saw Passmore’s van parked in front of OnCure and The Center, and contacted Paryani

with his ongoing concerns about Passmore’s parking and vehicle signage. See Paryani

Deposition at 6. Paryani met with Passmore, who denied having an anti-abortion sign in

her car. Id. at 6-7. Paryani nonetheless scolded Passmore, reminding her that she should

park in the back of the building and that she should not put any signs in her van, as doing

so would irritate Kelly. Id. at 7; Burke Affidavit at 1; Passmore Interrogatories at 17; see

also Paryani Deposition at 5. According to Passmore, Paryani told her that “[w]hat [she]

wanted to do on [her] own time was fine, but not on [Paryani’s] property.” Passmore

Deposition at 15. Henderson was present when Paryani counseled Passmore, and soon

thereafter told Passmore that if she had any further disagreements with Kelly, Paryani

“would not hesitate to fire her on the spot.” Passmore Interrogatories at 17; Passmore

Deposition at 15.

       In the spring of 2014, after 21st Century had acquired OnCure, a group of anti-



                                             9
abortion protesters obtained permission from a landowner adjacent to the medical

complex where both 21st Century and The Center were located, to come on to that

individual’s land and protest Kelly’s clinic. See Burke Affidavit at 2; Passmore Deposition

at 16; Passmore Interrogatories at 17. The protesters “could be viewed from behind the

fence that divided the private property from the office complex . . . .” Burke Affidavit at 2;

Passmore Interrogatories at 17.      Kelly called the police on numerous occasions to

complain about the protesters. See Passmore Interrogatories at 17.

       Passmore would sometimes speak to the protestors as she was arriving at or

leaving from work, telling them that Kelly would continue to call the police. Id.; see also

Passmore Deposition at 16. Passmore believed that Kelly “was certain that [she] was the

organizer . . . over the pro lifers,” despite her assertions otherwise.            Passmore

Interrogatories at 17; Passmore Deposition at 16. Worried that Kelly might call Paryani

again, and to avoid conversations with the protesters, Passmore stated that she

       began parking again in front of [the] office. I used sunscreens [in my van]
       almost every day, front and side just carboards to fit the windows to keep
       [my] van cool. One day Dr. Kelly called Dr. [Paryani] to tell him I had more
       signs in my car and he was mad. Dr. [Paryani] called me to his office . . .
       [and] scolded me again. Dr. [Paryani] told me to park in back, keep away
       from Dr. Kelly, never upset him or even let him see me.

Passmore Interrogatories at 17; Passmore Deposition at 16-17.

       In May of that same year, while standing outside of work, Passmore observed Kelly

taking pictures over the fence where the protesters often congregated.             Passmore

Interrogatories at 17. Forgetting that she had been admonished not to interact with Kelly,

she greeted him in some manner and Kelly approached her. Id. at 17-18. Passmore

reported that

       he was again in my face . . . taking picture after picture of me saying over

                                             10
        and over while picture after picture, “you put these people up to this didn’t
        you? I know you did. I know you did[,]” over and over saying the same
        thing. I was taken back by his behavior, I tried to say no but he continued
        the picture taking. At the time, I started to say “If you think you can accuse
        me of the activities, you are wrong.” However, I only spoke the first few
        words “If you think you can” [and] then he started saying over and over and
        over “Are you threatening me? Are you threatening me? I think you are
        threatening me[,]” while taking more pictures at the same time. I told him at
        the same time that I would pray for him.

Id. at 18.

        In response to the protesters on the adjacent property, Kelly sought permission

from Paryani and the other owners of the complex to build a privacy fence between The

Center and the private land where the protesters regularly congregated. See Paryani

Deposition at 7. Kelly advised that a fence was necessary because the protestors would

verbally accost his patients, and a fence would prevent them from doing so. Id. Upon

receiving permission to build the fence, Kelly began his work, but in doing so, had

additional encounters with Passmore.

        During the late spring or summer of 2014, Kelly called the police reporting that

Passmore threatened him. See Passmore Interrogatories at 18. According to Kelly,

Passmore yelled to Kelly that he had “better watch out.” Burke Affidavit Attachments at

17.9   Passmore flatly denies she threatened Kelly in any manner.                     See Passmore

Interrogatories at 18.

        On a weekday in August 2014, Passmore left the office to get something out of her

van. See Passmore Deposition at 17; Passmore Interrogatories at 18. At that time, Kelly

was outside, standing on a ladder by his truck. Passmore Deposition at 17; Passmore



9
  At some point, Kelly also reported to Paryani that Passmore “expressly told me that something was going
to happen to me and that she could make it happen.” Paryani Deposition Attachments at 2. However, the
record does not reflect the date when Passmore allegedly made this statement.

                                                   11
Interrogatories at 18. Passmore reported that “Kelly immediate[ly] started taking pictures

of me over and over. I opened my [van] door, and my camera was on [the] seat, so I took

picture[s] of him and [then] returned to [my] desk.       I wanted pictures if something

happened to my van . . . .” Passmore Interrogatories at 18. Passmore further reported

that she took pictures of Kelly “because I was so afraid of him. I didn’t know what he was

going to do. He could hurt my van, me, or my family.” Passmore Deposition at 17, 21.

      Soon thereafter, Passmore came into work on a Sunday, outside of her assigned

work schedule. See Passmore Interrogatories at 18. She left the office at some point to

get something out of her van, and Kelly “scared [her] to death” because he

      sped around the corner of [the] building partially blocking [the] front of [her]
      van taking pictures over and over. [She] went to [the] back side of [her] van
      to open [the] driver door. Kelly sped to [the] back of [the] van partially
      blocking the back corner of the van, again taking pictures.

Passmore Interrogatories at 18; Passmore Deposition at 17. Passmore stated she was

“very afraid” and not sure whether or not Kelly would kill her.            See Passmore

Interrogatories at 18; Passmore Deposition at 17. She was so scared that she called the

police, but the officer who came to the scene told her that because she had not been hurt

and Kelly had made no threats, the officer could not file a report.         See Passmore

Deposition at 17; Passmore Interrogatories at 18.

      Kelly reported the two August incidents to Kathy Burke, the Vice President of

Operations for 21st Century. Burke Affidavit at 1-2. Kelly shared with Burke the on-going

tensions between himself and Passmore, his belief that Passmore was instrumental in

organizing the protesters on the adjacent property, and that he thought she was

dangerous. Burke Affidavit at 1-2; Burke Affidavit Attachments at 18. Kelly further

reported to Burke that “Passmore often picketed outside his office on the weekends,

                                            12
yelled to him ‘you better watch out,’ and often moved her car around the parking lot

between the two offices multiple times per day to loudly play religious music through her

car stereo.” Burke Affidavit at 1.

       In regard to the August weekday photograph incident, Kelly reported that

Passmore had exited the building and taken pictures of Kelly while he was working on the

fence, waved at him, and then after returning her camera to her vehicle, waved at him

again. See Burke Affidavit at 2; Burke Affidavit Attachments at 18. Likewise, in relation

to the Sunday incident, Kelly told Burke that several people were in the office parking lot,

including Passmore, and he asked them to leave. Burke Affidavit at 1.

       Kelly also informed Burke that he had filed a police report against Passmore and

“requested that the state attorney’s office open a file on Ms. Passmore because he viewed

her as a dangerous and a viable physical threat.” Id. In response, Burke “advised Dr.

Kelly that [she] would look into his complaints, but what Ms. Passmore did on her personal

time was her business and would not affect her employment at [21st Century] unless she

was found to be in violation of [21st Century’s] policies.” Id. at 1-2.

       On September 10, 2014, Burke met with Passmore. Prior to their meeting, Burke

reviewed security footage provided by Kelly that showed Passmore standing at her van,

taking a photograph of Kelly, waving at him, and then walking away. The date and time

stamps on the video indicated that Passmore did so while she was clocked in at work. Id.

at 2. During her meeting with Passmore, Burke asked if Passmore had taken any pictures

of Kelly during work hours. Passmore denied doing so, but then admitted otherwise after

Burke informed Passmore that she had observed security video of the incident. See id.;

Burke Affidavit Attachments at 20.



                                             13
       Passmore relayed the Sunday incident with Kelly to Burke. Burke counselled

Passmore that she should

       stop engaging in personal activities [during work hours] and to just stay clear
       of Dr. Kelly during work time and while on company property. [Burke]
       directed Ms. Passmore to ensure her car was parked at the back of the [21st
       Century] building . . . at all times.

Burke Affidavit at 2; Burke Affidavit Attachments at 20-21; Passmore Deposition at 17-

18; Passmore Interrogatories at 18. She also “reminded . . . Passmore that she should

not be working on weekends without prior approval.” Burke Affidavit at 2. Passmore

agreed to comply with Burke’s directions, although she stated that Kelly was wrong in

asserting that Passmore was in charge of the protesters, and that “he could twist and

frame everything to make it look like [Passmore] was purposefully harassing him when it

was the other way around.” Passmore Deposition at 18; see also Burke Affidavit at 2;

Burke Affidavit Attachments at 21.

       Passmore told Thyfault about her encounters with Kelly. Thyfault Deposition at

22. While Thyfault could not remember everything Passmore shared with her, she did

recall that because of Passmore’s interactions with Kelly, supervisors had directed

Passmore not to park in front of the building and not to talk to Kelly. Id.

          c. The September 2014 recording incident and its aftermath

       On September 5, 2014, Passmore left her desk to use the bathroom. From inside

the building she observed the parking lot shared by 21st Century and The Center and

saw “a young lady being transported out of Dr. Kelly’s office on a gurney by Jacksonville

Fire and Rescue. Another young lady was pacing back and forth next to [the] patient and

near the truck on a cell phone crying and very emotional.” Passmore Interrogatories at

                                             14
19; Passmore Deposition at 18. Passmore asked Thyfault to join her and to record the

event on her phone.       Passmore Deposition at 18; Passmore Interrogatories at 19.

Another employee, Tracy Kurz, also had gone to the bathroom and saw the ambulance

in the parking lot. Kurz Deposition at 3. Kurz told her colleagues “what was going on,”

and several of them came to watch. Id.

       At Passmore’s suggestion, Thyfault recorded the events unfolding in the parking

lot “until the rescue [vehicle] drove away.” Passmore Interrogatories at 19; Passmore

Deposition at 18.      While Thyfault recorded what was happening outside, she and

Passmore commented to one another as to what they were observing. Passmore later

confirmed that she could be heard on the video stating “Oh, my God,” Passmore

Deposition at 22, “She’s crying,” id. at 23-24, “Where is that bastard,” id. at 23-24, “That’s

what you get for not finding out what you’re doing,” id. at 24, “Thank you Paula. Can we

put it online?”, id. “Uh-oh, is she crying?”, id., “Will I get in trouble?”, id., “She should take

a picture,” id., and “I could lose my job if I go out there and hug her neck.” Id. Passmore

also confirmed that Thyfault could be heard on the video stating “Can you hear what

they’re saying?” Id. at 23.

       In her deposition, Passmore explained that she asked Thyfault to film the events

in the hope that they could “help the young lady on the stretcher, whose life would be

changed forever if she survived.”         Passmore Deposition at 18.          She nonetheless

acknowledged that she did not think “it would be ok for someone to film one of her patients

in a medical distress situation without their knowledge.” Id. at 19. Thyfault stated that she

had no specific intent when she recorded the distressed patient except perhaps to gather

proof that Kelly was hurting women. See Thyfault Deposition at 24. Thyfault is Catholic



                                               15
and active with pro-life groups in Jacksonville, Florida. Id. at 7, 21.

       While Thyfault was filming the patient, the women did not leave the 21st Century

building because Passmore stated she knew that if she did so, she would be fired due to

her ongoing conflict with Kelly. See Passmore Deposition at 18. Likewise, Thyfault later

stated that she did not feel “that comfortable” leaving the building to film the events outside

in the parking lot. See Thyfault Deposition at 25. Rather, she was “just taking a little

video and going back to work.” Id.

       Two other 21st Century employees, Tracy Kurz and Jaime Schmidt, joined

Passmore and Thyfault to watch the patient being transported away in the emergency

vehicle. Kurz Deposition at 3-4; Schmidt Deposition at 5.10 Neither Kurz nor Schmidt

recorded the event. Kurz Deposition at 4; Schmidt Deposition at 5. Both Kurz and

Schmidt stated they personally oppose abortion, and Schmidt stated she was Catholic.

Kurz Deposition at 3; Schmidt Deposition at 3, 4. The women also knew that both

Passmore and Thyfault opposed abortion. Kurz Deposition at 2; Schmidt Deposition at

3.

       Soon after the incident, Thyfault shared the video with Brett Breukenhoffer, an anti-

abortion activist.   See Passmore Deposition at 18; Passmore Interrogatories at 19;

Thyfault Deposition at 24. She also informed Passmore that she had done so. Passmore

Deposition at 18. Nevertheless, Passmore testified that it was not until December of 2014

that she and Thyfault learned that the video had been posted on an anti-abortion website.

See Passmore Deposition at 19, 26-27; Passmore Interrogatories at 19. Passmore and



10
  While Thyfault was taking the video, Kurz occasionally responded to some of the dialogue between
Passmore and Thyfault. See Kurz Deposition at 5; Passmore Deposition at 24. However, she is not heard
commenting on the patient, her condition, or Kelly.

                                                 16
Thyfault denied any knowledge regarding who maintained the website upon which the

video was posted. See Passmore Deposition at 23; Thyfault Deposition at 24.

       On January 22, 2015, Kelly contacted Paryani informing him that Kelly had “verified

that a video was made from inside [21st Century’s] building showing [Kelly’s] patients and

staff[,] accompanied by a defamatory dialogue against [him] and [his] business.” Paryani

Deposition Attachments at 5. Kelly also stated that the video had been published on the

Internet. Id. Kelly followed up with a message to Paryani advising that he had learned

more about the website upon which the video was posted. Id. at 1-2. Kelly’s investigation

uncovered that the video was published by a woman who was “convicted and served 2

years in a federal prison for conspiring to bomb an abortion clinic.” Id. at 1. Kelly went

on to state that he thought Passmore was involved in the posting of the video on the

Internet, and that he was concerned that he, along with his patients, were under a “real

threat of violence due to the actions and statements of . . . Passmore and ongoing

dissemination of what [he] consider[ed] defamatory information . . . .” Id. at 2. Paryani

forwarded Kelly’s communications to Burke, stating that upon her review, they needed to

consider “next steps.” Id. at 1. See also generally Paryani Deposition at 9-10.

       Kelly also contacted Burke, sharing with her the same information he shared with

Paryani, and reiterating his concerns for the safety of his staff and patients. See Burke

Affidavit Attachments at 22-24. Kelly advised that Paryani had confirmed to him that the

video was taken from 21st Century’s location. Id. at 23. Kelly characterized the video

and its posting on the Internet as “video stalking” and stated that “I can only take so many

security measures within my control . . . [and] you need to consider the employees

involved in this activity dangerous as I surely do.” Id. Kelly noted that the “video taken



                                            17
from inside [the 21st Century] office was . . . provided to a known felon convicted for

violence relating to abortion facilities.” Id. at 22. He also stated that due to Passmore’s

ongoing behaviors, “an atmosphere of fear has been created within our complex that is

unacceptable. This recent event has amplified it . . . .” Id. at 23. Kelly further asserted

that the video violated the privacy of his “office and patients, [and interfered] with the

operations of [his] medical practice.” Id. He concluded stating

       [i]n light of the threats of future harm I have informed you of and filed a
       police report on that were made personally to me by . . . Passmore . . . , I
       suggest you research this cohort thoroughly and take proactive assurances
       to preclude any future involvement of your office or company. For the safety
       of my patients and staff and to enhance my ability to protect against what I
       consider a threat of violence due to the actions and statements of your
       employee and ongoing dissemination of what I consider defamatory
       information, I also request you make time to inform me of the status of this
       ongoing problem.

Id. at 22. See also Burke Affidavit at 2.

       Burke forwarded Kelly’s communications to Diane Cooke, 21st Century’s Regional

Human Resources Director, and Burke and Cooke initiated an investigation into the video.

See Burke Affidavit at 2. They found the video posted on YouTube as well as on an anti-

abortion website. Id. The YouTube posting was titled “Sobbing, Scared Abortion Patient

Transported to Hospital” and included a description stating: “September 4, 2014: A crying

and scared abortion patient was transported to a hospital from Florida Women’s Center

in Jacksonville, Florida. Owner and abortionist: Patrick J. Kelly. One month before this,

Kelly was cited for failing to train staff for medical emergencies.” Id. The title for the video

posted on the anti-abortion website was “Missing 911 call: Ambulance rushes sobbing

abortion patient from shoddy Florida clinic.” Id. Cooke and Burke viewed the video, which

included the superimposed voice of a narrator. They could also hear additional voices in



                                              18
the video, one of which they believed to belong to Passmore. Id.

      On January 28, 2015, Burke had individual meetings with Passmore and Thyfault.

At each meeting, Tracey Simmons, 21st Century’s Regional Director, was present as a

witness, and Cooke was present by phone. See id.; Burke Affidavit Attachments at 26;

Simmons Deposition at 2. During her meeting, Passmore admitted that she and Thyfault

observed the ambulance taking a patient away from The Center, and that Thyfault

recorded the incident. Burke showed Passmore the video, and Passmore confirmed that,

aside from the voice of the narrator, the other voices on the video belonged mainly to her

and to Thyfault. See Burke Affidavit at 2; see also generally Passmore Deposition at 20.

Although in her meeting with Burke, Passmore initially denied “knowledge of how or who

placed the video on the Internet,” see Burke Affidavit Attachments at 26, in her sworn

interrogatory responses as well as her deposition, Passmore admits that Thyfault had

informed Passmore that Thyfault had shared the video with anti-abortion activist Brett

Breukenhoffer. During the interview, Passmore did confirm that the recording occurred

during work time and at the 21st Century offices. Id. Burke explained to Passmore that

“this was a serious event that took place during work hours and at a place of work,” and

that Passmore was immediately suspended while Burke and her colleagues completed

their investigation. Id. See also generally Passmore Interrogatories at 19. Simmons

stated she recalled that Burke’s reason for suspending Passmore was because

Passmore took the “video on company time and it was posted on the internet . . . .”

Simmons Deposition at 2, 6. Additionally, Burke noted that she had already counselled

Passmore several times about not harassing Kelly. Id. at 4.

      Burke and her colleagues also interviewed Thyfault, again with Simmons serving



                                           19
as a witness, and Cooke on the phone. Burke Affidavit at 3; Burk Affidavit Attachments

at 26; Simmons Deposition at 2. Thyfault admitted to taking the video with her cell phone,

but at the time denied “any knowledge of how the video ended up on the internet.” Burke

Affidavit at 3. Burke recalled that Thyfault was very angry during the meeting. Id.; see

also Simmons Deposition at 8. Thyfault stated she was concerned that “they are killing

future population[s] and killing future patients” and “[i]t is destroying our country.” Burke

Affidavit Attachments at 26. When Burke advised Thyfault that “This is very serious,”

Thyfault responded “Yes, it is. This man is over there killing babies and hurting women.

It’s very serious.” Thyfault Deposition at 23. While Thyfault could not remember the exact

words exchanged between herself and Burke, she nonetheless stated

        something like . . . “My belief and my faith tells me that . . . you shall not kill
        and . . . when the only way for evil to survive is when good people stay
        silent.” [Burke] said her beliefs were different than mine. That’s all I
        remember, and then she told me not to go back to work.

Thyfault Deposition at 23; see also Burke Affidavit at 3; Burke Affidavit Attachments at

26. Further attempting to recall the conversation, Thyfault stated

         [m]y exact words I’m sure I can’t recall, but like I said, it was we know that
         he is killing babies and hurting women and my faith tells me that that needs
         to be exposed. [Burke] said “Well, not everybody believes the same as
         you and don’t go back to your work.”

Thyfault Deposition at 26. In contrast, Burke states that “[n]o one discussed religion or

religious beliefs during this meeting.” Burke Affidavit at 3. Simmons also stated that she

did not recall any discussion about people having different religious beliefs during the

meeting. Simmons Deposition at 2, 4, 8.11 However, Simmons did recall that the reason

Burke and Cooke gave for suspending Thyfault was because she took the video on


11
   For purposes of resolving the Motions, the Court accepts Thyfault’s description of the statements made
in the meeting.

                                                   20
company property. Id. at 3, 6.

        After Thyfault left the meeting, Thyfault called Simmons and informed her that Kurz

and Schmidt also observed the ambulance transporting the patient from The Center. See

Burke Affidavit at 3; Burke Affidavit Attachments at 26. Burke then met with Schmidt,

again with Simmons present at the meeting, and Cooke on the phone. Schmidt

        confirmed that [Passmore] was returning from the back of the building and
        called [Thyfault] to get her cell phone as there was an ambulance taking
        someone from Dr. Kelly’s office. All three, [Thyfault, Kurz, and Schmidt,]
        went to the window to see what was going on. [Thyfault] began recording
        the incident with her cell phone while [Schmidt] and [Kurz] just observed the
        outside activity. [Thyfault] and [Passmore] were commenting while
        [Thyfault] was videoing. [Schmidt] and [Kurz] only watched for a brief period
        of time, [then] went back to work. [Schmidt] stated that she and [Kurz] were
        just “being nosey.”

Burke Affidavit Attachments at 25; see also Burke Affidavit at 3; Schmidt Deposition at 5-

6. Schmidt denied playing any role in taking the video. Burke Affidavit at 3.12

        Having reviewed the video and interviewed the relevant parties, Cooke and Burke

determined that while all the employees involved

        had witnessed the incident during work hours, only Ms. Passmore had
        directed Ms. Thyfault to film the medical emergency, only Ms. Thyfault had
        filmed it, and only Ms. Passmore and Ms. Thyfault had made audible
        comments on the video about the patient’s condition and reason to transport
        to another medical facility. In addition, Ms. Passmore had been previously
        warned not to engage in personal activities (such as taking pictures or
        commenting on video recordings) during work time while on company
        property. It was also determined that while she denied that she posted the
        video on-line, Ms. Thyfault was at least complicit in posting the video to the
        internet due to the fact that she admitted to taking the video and that it was
        taken on her personal cell phone.




12
   Burke and her colleagues did not interview Kurz. At the time of their investigation regarding the video,
Kurz was on leave from work to study for a professional certification. Burke Affidavit at 3; Kurz Deposition
at 4; Simmons Deposition at 3. Based on the information Burke and her colleagues received from Schmidt,
and given that Kurz was currently out of the office, the women determined it was not necessary to interview
Kurz. Burke Affidavit at 3.

                                                    21
Burke Affidavit at 3. Cooke and Burke further determined that Passmore and Thyfault’s

actions violated several of 21st Century’s policies and work rules, as detailed in the

Employee Handbook.

       In particular, they determined that Passmore and Thyfault violated the company’s

policies regarding harassment, work place violence, and use of social media. Id. at 3;

see also Employee Handbook at 18, 20, 37. In this regard, they concluded that Passmore

and Thyfault’s actions violated the privacy rights of Kelly’s patient, by virtue of their

comments on the video “which identified the medical facility that patient was visiting and

[their speculation] as to the reason for her visit.” Burke Affidavit at 3. Additionally,

because of the nature of the women’s comments on the video as to the patient’s condition,

they potentially “put Dr. Kelly’s office staff and patients in jeopardy.” Id. Burke and Cooke

also took issue with Passmore and Thyfault engaging in conduct that “resulted in a

patient’s medical emergency being captured on video and then disseminated on-line for

all to see.” Id.

       Burke and Cooke also determined that Passmore and Thyfault violated a number

of work rules set forth in the Employee Handbook, the violation of which could warrant

“immediate termination of employment without the issuance of progressive discipline.”

Burke Affidavit at 3; Employee Handbook at 32-33. Burke and Cooke identified Rule 13

(“negligence or any careless action that endangers the life or safety of another person”),

Rule 16 (engaging in “criminal conduct or acts of violence, or making threats of violence

toward anyone on Company premises or when representing the Company”), and Rule 23

(“failing to conduct oneself in a professional manner, including general conduct in the

workplace; language; respect for co-workers, patients, and vendors; and general office



                                             22
demeanor.”). See Burke Affidavit at 3; Employee Handbook at 33-34.

       Based on the information Burke and Cooke gathered in their investigation, Cooke,

as 21st Century’s Regional Human Resources Director, made the decision that Passmore

and Thyfault’s employment should be terminated. See Burke Affidavit at 3; Burke Affidavit

Attachments at 27. Burke stated that “[n]either Ms. Passmore nor Ms. Thyfault were

terminated because of their religion or their religious beliefs.” Burke Affidavit at 4. Indeed,

Burke asserted that at no time was she aware of the religion of either woman. Id.

Although Burke acknowledged knowing that Thyfault was “pro-life,” she asserted that she

had no knowledge of Passmore’s “views on abortion” as the two had not discussed the

topic. Id. However, the history of conflict between Kelly and Passmore of which Burke

was aware certainly would have suggested to her that Passmore opposed abortion.

Thus, the Court accepts that Burke was aware of Passmore’s opposition to abortion.

       On January 29, 2015, Burke and Cooke contacted Passmore by telephone and

informed her that she was terminated.          See Burke Affidavit at 3; Burke Affidavit

Attachments at 27. During the phone call, Burke and Cooke advised Passmore that 21st

Century

       was terminating her for violating a number of 21st Century’s policies
       including, but not limited to (1) violation of the privacy rights of Dr. Kelly’s
       patient (through her comments on the video which identified the medical
       facility that [the] patient was visiting and speculated as to the reason for her
       visit) and (2) for making dangerous and unfounded speculation on the video
       as to the nature of the patient’s condition which could put Dr. Kelly’s office
       staff and patients in jeopardy.

Burke Affidavit at 3. Nevertheless, Passmore “never received any written documentation

about the actual results of the investigation and the true reason for termination.”

Passmore Interrogatories at 19; see also id. at 5, 22.



                                              23
          Burke and Cooke also attempted to contact Thyfault to inform her that she was

terminated from her position. Burke Affidavit Attachments at 27. After leaving two

messages on Thyfault’s phone asking that she return their calls, Burke and Cooke again

called Thyfault and left a message stating that they had completed their investigation and

that Thyfault was no longer employed with 21st Century. See Burke Affidavit at 3-4; Burke

Affidavit Attachments at 27. In detailing the reasons why Thyfault was being terminated,

Burke and Cooke reiterated the reasons stated for Passmore’s termination, and also

added that Thyfault violated the patient’s privacy by videotaping the patient leaving Kelly’s

office. See Burke Affidavit at 3-4. Burke then contacted Kelly, informing him of the

outcome of the investigation. He thanked Burke and “stated he was really concerned for

the safety of him, his employees and patients.” Burke Affidavit Attachments at 27.

   III.      Applicable Law

          Title VII provides that an employer may not “discriminate against any individual

with respect to [her] compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” See 42 U.S.C.

§ 2000e–2(a)(1). The term “Religion” as used in the statute includes:

          [a]ll aspects of religious observance and practice as well as belief, unless
          an employer demonstrates that he is unable to reasonably accommodate
          to an employee’s or prospective employee’s religious observance or
          practice without undue hardship on the conduct of the employer’s business.

See 42 U.S.C. § 2000e(j). A plaintiff may establish a disparate treatment discrimination

claim through the introduction of direct or circumstantial evidence. Lee v. U.S. Steel

Corp., 450 Fed. Appx. 834, 839 (11th Cir. 2012) (citing Alvarez v. Royal Atl. Developers,

Inc., 610 F.3d 1253, 1264 (11th Cir. 2010)). “Direct evidence is that which shows an

                                              24
employer’s discriminatory intent ‘without any inference or presumption.’” Hinson v. Clinch

Cnty., Ga. Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000) (quoting Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998)). However, “only the most blatant

remarks, whose intent could be nothing other than to discriminate” will constitute direct

evidence of discrimination. Carter v. City of Miami, 870 F.2d 578, 582 (11th Cir. 1989).

If a plaintiff is unable to point to direct evidence of discrimination, the Court applies the

burden-shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Alvarez, 610 F.3d at 1264; Hawkins v. Potter, 316 Fed. Appx. 957, 960 (11th Cir.

2009). Under the McDonnell Douglas framework, the plaintiff bears the initial burden of

establishing a prima facie case of discrimination by showing that “(1) she is a member of

a protected class; (2) she was subjected to an adverse employment action; (3) her

employer treated similarly situated employees outside of her protected class more

favorably than she was treated; and (4) she was qualified to do the job.” Burke–Fowler

v. Orange Cnty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006). If the plaintiff presents a

prima facie case of discrimination, that evidence “creates a presumption that the employer

unlawfully discriminated against the employee,” and the burden of production then shifts

to the employer to offer a legitimate, non-discriminatory reason for the adverse

employment action. Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254–56

(1981); Alvarez, 610 F.3d at 1264.

       If the employer meets this burden of production, the burden shifts back to the

plaintiff to show that the stated reason is a mere pretext for unlawful discrimination and

was not the “true reason for the employment decision.” Burdine, 450 U.S. at 256; see

also Alvarez, 610 F.3d at 1264; Holifield v. Reno, 115 F.3d 1555, 1565 (11th Cir. 1997)



                                             25
(“[T]he plaintiff has the opportunity to demonstrate that the defendant’s articulated reason

for the adverse employment action is a mere pretext for discrimination.”) (citing McDonnell

Douglas, 411 U.S. at 804)). A plaintiff may satisfy this burden “either directly by

persuading the court that a discriminatory reason more likely motivated the employer or

indirectly by showing that the employer’s proffered explanation is unworthy of credence.”

Burdine, 450 U.S. at 256 (citing McDonnell Douglas, 411 U.S. at 804–05). “Despite these

shifts in the burden of production, the ultimate burden of persuasion remains on the

plaintiff to show that the defendant intentionally discriminated against her.” Alvarez, 610

F.3d at 1264. Notably, the Eleventh Circuit has observed that the inquiry does not center

“on reality as it exists outside of the decision maker’s head.” Id. at 1266. Rather, the

pretext inquiry focuses on “the employer’s beliefs, and not the employee’s own

perceptions of [her] performance.” Holifield, 115 F.3d at 1565.

   IV.      Discussion

         In seeking summary judgment on Passmore and Thyfault’s claims of religious

discrimination, 21st Century argues that neither woman has presented direct evidence of

discrimination, nor can either woman show that she was subjected to disparate treatment

on the basis of her religion. See Passmore Motion at 2; Thyfault Motion at 2. In particular,

21st Century argues that given the undisputed record evidence the Plaintiffs cannot

establish a prima facie case because each is unable to show that a similarly situated

employee outside of her protected class was treated more favorably. See Passmore

Motion at 16-19; Thyfault Motion at 16-19. 21st Century further contends that even if

either woman could establish a prima facie case of discrimination, 21st Century

terminated each of them for legitimate non-discriminatory reasons. See Passmore Motion



                                            26
at 2; Thyfault Motion at 2. Finally, 21st Century argues that neither Plaintiff can establish

that 21st Century’s legitimate business reasons for terminating them were pretextual.

See Passmore Motion at 2; Thyfault Motion at 2.

        In response, Passmore and Thyfault generally argue that “material matters for

discernment for the jury” exist, particularly in terms of whether 21st Century’s stated

reasons for terminating each of them were pretextual. See Passmore Response at 4;

Thyfault Response at 4. Notably, neither Plaintiff presents any argument challenging 21st

Century’s contention that she failed to establish a prima facie case of religious

discrimination.13 In this regard, the Court notes that to the extent Plaintiffs contend that

Kurz and Schmidt were treated more favorably than themselves, Kurz and Schmidt are

not valid comparators. This is so because they are not “similarly situated in all material

respects” to Passmore and Thyfault. See Lewis v. City of Union City, Georgia, 918 F.3d

1213, 1218 (11th Cir. 2019).14

        A similarly situated comparator ordinarily “will have engaged in the same basic

conduct (or misconduct) as the plaintiff.” Id. at 1227. Here, Kurz observed the ambulance


13
   Both Plaintiffs appear to suggest that because the Court determined at the motion to dismiss stage of
this litigation that they had sufficiently pled their prima facie case, they also have satisfied their prima facie
burden at this summary judgment stage of the proceedings. See Passmore Response at 5; Thyfault
Response at 4. Plaintiffs are incorrect. The standard for granting a motion for summary judgment is
different from the standard for granting a motion to dismiss. See Am. Civil Liberties Union of Fla., Inc. v.
Dixie County, Fla., 690 F.3d 1244, 1249 n.1 (11th Cir. 2012); Compania de Elaborados de Cafe v. Cardinal
Capital Mgmt., Inc., 401 F. Supp. 2d 1270, 1285 (S.D. Fla. 2003). At the motion to dismiss stage, a plaintiff
may rest on the allegations in his or her complaint. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.
2010). However, at the motion for summary judgment stage of proceedings, a party “may not rest on her
pleadings to demonstrate the presence of an issue of fact.” Miranda v. B&B Cash Grocery Store, Inc., 975
F.2d 1518, 1533 (11th Cir. 1992). Instead, at summary judgment, a non-moving party “must use affidavits,
depositions, answers to interrogatories or other evidence to demonstrate that a genuine fact issue remains
to be tried.” Retina Assocs., P.A. v. S. Baptist Hosp. of Fla., Inc., 105 F.3d 1376, 1380 (11th Cir. 1997).
14
    At least one of the women, Schmidt, is Catholic and opposes abortion based upon her religious beliefs.
Schmidt Deposition at 4. As such, she falls within the same protected class as Plaintiffs, and cannot serve
as a valid comparator. See Burke-Folwer, 447 F.3d at 1323 (plaintiff must establish, in part, that “her
employer treated similarly situated employees outside of her protected class more favorably than she was
treated”) (emphasis added).

                                                       27
taking away the distressed patient, alerted other employees to the incident, and watched

briefly before returning to work. Schmidt also watched for a time before returning to work.

It is undisputed that Kurz and Schmidt did no more. In contrast, Passmore and Thyfault

did not simply watch the incident. Passmore prompted Thyfault to record the incident and

Thyfault recorded it. And Passmore can be heard on the video commenting about Kelly

and the patient. Passmore and Thyfault’s actions also facilitated the transfer of the video

to an individual previously convicted of conspiring to bomb an abortion clinic who posted

it to the internet after adding content specifically identifying Kelly and his clinic by name.

By no means is the conduct of Kurz and Schmidt “the same basic conduct” as that of

Passmore and Thyfault. Moreover, as to Passmore, neither Kurz nor Schmidt had a

history of conflict with Kelly resulting in prior counselling. Neither had been warned not

to engage in personal activities such as taking pictures or commenting on videos at work,

nor had either been told to stay away from Kelly during work hours while on company

property.     See id. (noting that appropriate comparators “will share the plaintiff’s

employment or disciplinary history”).15 As such, Plaintiffs have failed to present evidence

in support of an element of their prima facie case - that 21st Century treated similarly

situated individuals outside of her protected class differently.

        Regardless of whether Plaintiffs established a prima facie case, 21st Century has

come forward with evidence of a legitimate non-discriminatory reason for terminating



15
  Regardless of whether the Plaintiffs presented evidence of an appropriate comparator, “failure to produce
a comparator does not necessarily doom the plaintiff’s case.” Smith v. Lockheed–Martin Corp., 644 F.3d
1321, 1328 (11th Cir. 2011). If the plaintiff presents “a convincing mosaic of circumstantial evidence” to
raise a reasonable inference that the decision maker acted with discriminatory intent, summary judgment
against the plaintiff is improper. Id. at 1328. Here, Plaintiffs do not assert that this case involves “a
convincing mosaic” of circumstances that warrants an inference of discrimination. Nor would such an
assertion find any support in the record given the undisputed facts of the case.


                                                   28
Passmore and Thyfault – that in taking and disseminating the video of the distressed

patient, both women violated numerous work rules and policies laid out in the Employee

Handbook. See Employee Handbook at 18, 20, 33-34, 37. In response, Plaintiffs argue

that the company’s alleged valid reason for terminating them was pretextual, and that the

real reason that 21st Century terminated Passmore and Thyfault was the company’s

discrimination against the women’s religious beliefs. See generally Burdine, 450 U.S. at

256; Alvarez, 610 F.3d at 1264; Holifield, 115 F.3d at 1565. Thus, the Court will turn to

the question of whether there exist genuine issues of material fact as to pretext. See

Armindo v. Padlocker, Inc., 209 F.3d 1319, 1321 (11th Cir. 2000); E.E.O.C. v. Joe’s Stone

Crabs, Inc., 296 F.3d 1265, 1273 (11th Cir. 2002) (“[W]here the defendant has done

everything that would be required of him if the plaintiff had properly made out a prima

facie case, whether the plaintiff really did so is no longer relevant.’” (quoting U.S. Postal

Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 715 (1983))); Brown v. Davis, 684 Fed.

Appx. 928, 935, 937 n.6 (11th Cir. 2017).

       In order to show pretext, a plaintiff must “demonstrate that the proffered reason

was not the true reason for the employment decision.” Burdine, 450 U.S. at 256. A

reason cannot be a “pretext for discrimination unless it is shown both that the reason was

false, and that discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 515 (1993) (emphasis in original, quotations omitted).           So long as the

employer’s “reason is one that might motivate a reasonable employer, [the] employee

must meet that reason head on and rebut it, and [she] cannot succeed by simply

quarreling with the wisdom of that reason.” Chapman v. Al Transport, 229 F.3d 1012,

1030 (11th Cir. 2000); see also Alvarez, 610 F.3d at 1256 (“[The Court does] not sit as a



                                             29
‘super-personnel department,’ and it is not our role to second-guess the wisdom of an

employer’s business decisions — indeed the wisdom of them is irrelevant — as long as

those decisions were not made with a discriminatory motive.” (quoting Chapman, 229

F.3d at 1030)). In this regard, an “employer may [take action against] an employee for a

good reason, a bad reason, a reason based on erroneous facts, or for no reason at all,

as long as its action is not for a discriminatory reason.” Walton v. Cives Corp., 491 Fed.

Appx. 29, 32 (11th Cir. 2012) (quoting Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d

1181, 1187 (11th Cir. 1984), abrogated on other grounds by Lewis, 918 F.3d at 1228-

1229). A plaintiff may demonstrate that an employer’s reason is pretextual by identifying

“such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

the employer’s proffered legitimate reasons for its action that a reasonable factfinder

could find them unworthy of credence.” Combs v. Plantation Patterns, 106 F.3d 1519,

1538 (11th Cir. 1997) (quotation omitted).

      Significantly, at this stage, the plaintiff’s burden of demonstrating that the

employer’s proffered reason was not the true reason for her termination “merges with the

[plaintiff’s] ultimate burden of persuading the court that she has been the victim of

intentional discrimination.” Burdine, 450 U.S. at 256. Thus, “the question becomes

whether the evidence, considered in the light most favorable to the plaintiff, yields the

reasonable inference that the employer engaged in the alleged discrimination.” Smith,

644 F.3d at 1325. In this respect, while the absence of a comparator is not fatal to

Passmore and Thyfault’s Title VII claims, the presence or absence of a comparator is

relevant, as is other circumstantial evidence, to whether the women have proven that the

adverse employment action was the result of discrimination. Collado v. United Parcel



                                             30
Serv., Co., 419 F.3d 1143, 1154 (11th Cir. 2005); see also Burke–Fowler, 447 F.3d at

1325 (affirming district court’s grant of summary judgment because plaintiff “failed to

establish valid comparators and presented no other circumstantial evidence suggesting

racial discrimination”).

       In responding to 21st Century’s Motions, Passmore and Thyfault do not dispute

that they engaged in the conduct for which 21st Century asserts it terminated their

employment. Nevertheless, they argue that genuine issues of material fact are in dispute

regarding whether 21st Century’s reasons for terminating them were legitimate, or

whether the women were really terminated for their religious beliefs.          In doing so,

however, with the exception of noting a dispute about whether in meeting with Thyfault,

Burke commented about others having different beliefs, neither Plaintiff identifies any

material factual dispute to be resolved by a jury. See Passmore Response at 4; Thyfault

Response at 4. Instead, they raise a series of questions generally asking whether 21st

Century could rightfully deem their admitted actions as violations of the Employee

Handbook. See id. They ask:

               How would a reasonable person interpret the Employee
                Handbook?
               Do the handbook’s proscriptions reasonably apply to Plaintiffs’
                actions, or are they used as a pretext to remove employees whose
                faith based actions are deemed unacceptable?
               Were Plaintiffs’ actions based on their religious beliefs?
               Did Ms. Thyfault’s taking the video of a medical emergency,
                permitted by law, harm 21C?
               Was Ms. Burke’s alleged statement to Ms. Thyfault discriminatory,
                terminating her for her beliefs?
               Was co-Plaintiff Passmore’s firing indicative of disparate treatment
                because of her faith, or due to her asking Ms. Thyfault to bring her
                cell phone to legally capture a real time emergency?
               Is that even a reasonable justification for dismissal according to the
                handbook?


                                             31
See id. Plaintiffs assert that such matters should be left to a jury for “interpretation and

discernment.” See Passmore Response at 5; Thyfault Response at 5. However, upon a

full review of the record, and after drawing all reasonable inferences in favor of each

Plaintiff, Haves, 52 F.3d at 921, the Court concludes that no reasonable jury could

conclude that 21st Century acted with discriminatory intent when it fired Passmore and

Thyfault.

       Preliminarily, the Court notes that Plaintiffs are simply mistaken in their belief that

a jury should determine how a “reasonable person” would interpret 21st Century’s

handbook or workplace rules, or whether the conduct at issue was a reasonable basis for

dismissal. “Title VII does not take away an employer’s right to interpret its rules as it

chooses, and to make determinations as it sees fit under those rules.” Nix, 738 F.2d at

1187. Moreover, the Eleventh Circuit has explained

       Title VII is not a shield against harsh treatment at the workplace. Nor does
       the statute require the employer to have good cause for its decisions. The
       employer may fire an employee for a good reason, a bad reason, a reason
       based on erroneous facts, or for no reason at all, as long as its action is
       not for a discriminatory reason. While an employer’s judgment or course
       of action may seem poor or erroneous to outsiders, the relevant question
       is simply whether the given reason was a pretext for illegal discrimination.
       The employer’s stated legitimate reason . . . does not have to be a reason
       that the judge or jurors would act on or approve.

Id. Thus, Plaintiffs cannot avoid summary judgment simply by suggesting that a jury

should consider the reasonableness of 21st Century’s actions. Combs, 106 F.3d at 1543

(“Federal courts do not sit to second guess the business judgment of employers”).

       Instead, in order to raise a jury question on the issue of pretext, Passmore and

Thyfault must point to evidence demonstrating both that 21st Century’s proffered reasons

for firing them were false, and that the actual reasons were grounded in discrimination



                                             32
against their religious beliefs. See St. Mary’s Honor Ctr., 509 U.S. at 515; see also Brooks

v. Cty. Comm’n of Jefferson Cty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (“A reason

is not pretext for discrimination unless it is shown both that the reason was false, and that

discrimination was the real reason.”) (internal quotation and citation omitted) (emphasis

in original). 21st Century’s stated reasons for suspending and terminating the women

were that while on company property and during work hours, the women video recorded

a patient in distress, and then facilitated that recording’s placement on the Internet. Burke

Affidavit at 3. Likewise, as to Passmore, Burke identified the additional reason that

Passmore had already been warned several times not to engage in personal activities

while at work, and to avoid Kelly. Id. 21st Century produced evidence that it terminated

the women because of the tape recording incident, explaining that they violated various

Employee Handbook polices and work rules. Id. (citing work rules regarding negligence

or carelessness endangering the safety of others (Rule 13), making threats of violence

(Rule 16), and failing to act in a professional manner (Rule 23)); Burke Affidavit

Attachments at 27. When calling Passmore and Thyfault to inform each of them they had

been terminated, Burke told each woman that she was being terminated

       for violating a number of 21st Century’s policies including, but not limited to
       (1) violation of the privacy rights of Dr. Kelly’s patient (through [their]
       comments on the video which identified the medical facility that [the] patient
       was visiting and speculated as to the reason for her visit) and (2) for making
       dangerous and unfounded speculation on the video as to the nature of the
       patient’s condition which could put Dr. Kelly’s office staff and patients in
       jeopardy.

Burke Affidavit at 3. Additionally, Burke informed Thyfault that another reason for her

termination was because Thyfault violated the patient’s privacy by videotaping the patient

leaving Kelly’s office. Id. at 3-4.



                                             33
       The record before the Court demonstrates that 21st Century’s stated reasons for

terminating Passmore and Thyfault were reasons “that might motivate a reasonable

employer.” See Chapman, 229 F.3d at 1030. Passmore engaged in personal activities

during work hours which she otherwise knew were prohibited, based in part on numerous

previous counselling sessions from supervisors. She nonetheless solicited her colleague,

Thyfault, to join her and videotape the distressed patient leaving Kelly’s clinic. Passmore

herself has admitted that it would have been wrong for someone to videotape one of her

patients while in distress. During the taping, Passmore referenced putting the video on

the Internet, as well as acknowledged that her activities could result in discipline.

Likewise, Passmore could be heard on the video saying negative things about Kelly as

well as commenting on the patient. Eventually, an edited version of the video was posted

on a website associated with an individual convicted of conspiracy to bomb abortion

clinics causing complaints and concern by Kelly. No reasonable jury could conclude that

such action could not lead a reasonable employer to terminate Passmore and Thyfault

for violating any number of 21st Century work rules and policies.

       Importantly, Plaintiffs do not dispute that they engaged in the very conduct that led

to their terminations. Thus, Plaintiffs point to no evidence creating a genuine issue of fact

as to whether 21st Century’s stated reasons for their terminations were false. Instead,

they quarrel with whether their behavior fits perfectly within the definitions of prohibited

employee actions detailed in 21st Century’s Employee Handbook. However, to show

pretext a plaintiff must “meet the proffered reason head on and rebut it, and the employee

cannot succeed by simply quarreling with the wisdom of that reason.” Brooks, 446 F.3d

at 1163. Here, not having disputed that they engaged in the conduct at issue, Plaintiffs



                                             34
have failed to meet 21st Century’s stated reasons “head on,” and failed to point to any

evidence suggesting that the reasons were false. See Artiste v. Broward College, 685

Fed. Appx. 805, 806 (11th Cir. 2017) (finding summary judgment appropriate where the

employee admitted engaging in the conduct and produced no evidence of discrimination).

       In an attempt to argue that 21st Century’s proffered reasons for terminating them

were pretextual, and otherwise predicated on religious discrimination, Passmore and

Thyfault point to the allegedly inconsistent treatment between themselves and Kurz and

Schmidt – both of whom also watched the distressed patient being transported from

Kelly’s practice. However, as discussed earlier, 21st Century’s differential treatment of

Kurz and Schmidt does not demonstrate “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate

reasons for its action that a reasonable factfinder could find them unworthy of credence.”

Combs, 106 F.3d at 1538. While Kurz and Schmidt joined Passmore and Thyfault to view

the distressed patient, perhaps even at Kurz’s initial suggestion, neither Kurz or Schmidt

initiated taping the patient, nor took steps that resulted in the video being posted on the

Internet. Burke Affidavit Attachments at 25. Even drawing all factual references in

Passmore and Thyfault’s favor, the record demonstrates that Kurz and Schmidt’s

behavior and involvement in the taping incident was markedly different than the conduct

of Passmore and Thyfault. Therefore, 21st Century’s differential treatment of the two

different sets of women is neither inconsistent nor contradictory such that it could

undermine 21st Century’s articulated reasons for terminating the Plaintiffs. See Combs,

106 F.3d at 1538.

       The only other evidence to which Plaintiffs point in their attempt to raise a



                                            35
reasonable inference of 21st Century’s discriminatory intent is the alleged exchange

between Burke and Thyfault at Thyfault’s suspension meeting. While Thyfault herself

could not remember with specificity everything stated at the meeting, see Thyfault

Deposition at 23, 26, she recalled stating

       “[m]y belief and my faith tells me that . . . you shall not kill . . . when the only
       way for evil to survive is when good people stay silent” . . . [and] . . . “we
       know that he is killing babies and hurting women and my faith tells me that
       that needs to be exposed.”

Thyfault Deposition at 23, 26. Thyfault also asserts that in response, Burke stated either

that “her beliefs were different than mine,” or that “not everybody believes the same as

you . . . .” Id. at 23, 26. Although neither Burke nor Simmons recalled religion being

discussed during the meeting, for purposes of summary judgment, 21st Century does not

contest or dispute Thyfault’s recollection of the words exchanged between the two

women. Passmore Motion at 9 n.8; Thyfault Motion at 7.

       The parties may disagree on the substance and meaning of the exchange between

Burke and Thyfault. However, even drawing the inference in the Plaintiffs’ favor and

assuming Burke’s statement implicated Burke’s personal disagreement with Thyfault’s

religious beliefs, this statement does not raise a reasonable inference that 21st Century

dismissed the women with discriminatory intent. This lone inference constitutes no more

than a scintilla of evidence in favor of Plaintiffs which is insufficient to withstand 21st

Century’s properly supported motion for summary judgment. Brooks, 446 F.3d at 1162

(“A mere scintilla of evidence supporting the opposing party’s position will not suffice,

there must be enough of a showing that the jury could reasonably find for that party.”)

(quoting Walker v. Darby, 911 F.2d 1575, 1577 (11th Cir. 1990)); see also Jackson v.

Agency for Persons with Disabilities Florida, 608 Fed. Appx. 740, 743-44 (11th Cir. 2015)

                                               36
(affirming summary judgment where evidence of timing was no more than a scintilla and

could not lead a reasonable juror to find the employer’s reason unworthy of credence).

       Passmore and Thyfault have failed to identify any evidence in the record from

which a jury could conclude that 21st Century’s reasons for terminating each of them were

false, much less, evidence that the real reason for their terminations was based on

religious discrimination. See Chapman, 229 F.3d at 1014 (noting that to survive summary

judgment “a plaintiff must come forward with evidence . . . sufficient to permit a reasonable

factfinder to conclude that the reasons given by the employer were not the real reasons

for the adverse employment decision.”). Because Passmore and Thyfault have failed to

identify a genuine issue of material fact regarding pretext, 21st Century’s Motions are due

to be granted and summary judgment granted in 21st Century’s favor. See Chavez v.

Credit Nation Auto Sales, LLC, 641 Fed. Appx. 883, 887 (11th Cir. 2016) (affirming entry

of summary judgment where the employee failed to create a jury issue on pretext because

the stated reason was true as the employee admitted the conduct – sleeping on the job).

       Therefore, in light of the foregoing, it is ORDERED:

       1. Defendant’s Motion for Summary Judgment as to Plaintiff Paula J. Thyfault

          (Doc. 39) is GRANTED.

       2. Defendant’s Motion for Summary Judgment as to Plaintiff Sally J. Passmore

          (Doc. 40) is GRANTED.

       3. The final pretrial conference set for June 6, 2019, is cancelled, and this case is

          removed from the June 2019 trial term.




                                             37
       4. The Clerk of the Court is directed to enter JUDGMENT in favor of Defendant

             21st Century Oncology, LLC and against Plaintiffs Sally J. Passmore and Paula

             J. Thyfault.

       5. The Clerk of the Court is further directed to terminate all pending motions and

             close the file.

       DONE AND ORDERED in Jacksonville, Florida this 30th day of May, 2019.




lc26

Copies to:

Counsel of Record




                                             38
